Citation Nr: 9910912	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  93-15 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for sinusitis.

3.  Entitlement to a compensable evaluation for the residuals 
of a left radial head fracture.

4.  Entitlement to a compensable evaluation for the residuals 
of a laparotomy and appendectomy for a ruptured corpus luteal 
cyst.

5.  Entitlement to service connection for a hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for refractive error.

8.  Entitlement to service connection for mitral valve 
prolapse.

9.  Entitlement to service connection for a scar of the right 
hand.

10.  Entitlement to service connection for a back strain.

11.  Entitlement to service connection for a left ankle 
injury.

12.  Entitlement to service connection for a head injury.

13.  Entitlement to service connection for a right knee 
disorder.

14.  Entitlement to service connection for ear infections.

15.  Entitlement to service connection for pelvic problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to July 
1992.

This appeal arose from a November 1992 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for a 
left knee disability, sinusitis, the residuals of a left 
radial head fracture and the residuals of a laparotomy and 
appendectomy, assigning them the disability evaluations noted 
on the title page of this decision.  This decision also 
denied service connection for the above-noted disorders.  In 
April 1995, this case was remanded for additional 
development.  Following the remand, the RO informed the 
veteran and her representative through a supplemental 
statement of the case issued in October 1998 that the denial 
of her claims was being confirmed and continued.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), has held that if a 
claimant for VA benefits fails to submit a well grounded 
claim, VA is under no duty to assist the claimant "in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1996).  The veteran's 
representative contends that, subsequent to the Court's 
decisions pertaining to this issue, the VA expanded its duty 
to assist the veteran in developing evidence to include the 
situation in which the veteran has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, Para.1.03(a), and Part IV, Chapter 2, 
Para.2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.  The Board, however, is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269; see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well grounded.  The Board is not bound by 
an administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of 
the VA's duty to assist in connection with the well grounded 
claim determination are quite clear.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5.  The Board has 
determined, therefore, that, in the absence of a well 
grounded claim, the VA has no duty to assist the veteran in 
developing certain aspects of her case.

The issues of entitlement to a compensable evaluation for 
sinusitis and entitlement to service connection for pelvic 
problems will be subject to the attached remand.


FINDINGS OF FACT

1.  Whether the veteran is entitled to an increased 
evaluation for her service-connected left knee disability 
depends largely on whether there is pain on movement, excess 
fatigability, weakened movement or incoordination.  The 
evidence of record does not resolve this issue.

2.  The veteran's left radial head fracture residuals are 
manifested by mild tenderness on the lateral aspect of the 
elbow, full range of motion and a normal x-ray.

3.  The veteran's laparotomy and appendectomy residuals are 
manifested by a well healed, nontender, seven inch, slightly 
atrophic scar.

4.  The veteran's inservice right knee complaints were acute 
and transitory in nature and resolved without residuals by 
her discharge, and are unrelated to the complaints manifested 
after separation from service.

5.  The veteran's inservice back complaints were acute and 
transitory in nature and resolved without residuals by her 
discharge, and are unrelated to the complaints manifested 
after separation from service.

6.  The veteran's inservice left ankle complaints were acute 
and transitory in nature and resolved without residuals by 
her discharge, and are unrelated to the complaints manifested 
after separation from service.

7.  The veteran suffers from refractive error, a congenital 
or developmental defect.

8.  The veteran's mitral valve prolapse was not aggravated by 
service.

9.  The veteran's head injury was not aggravated by service.

10.  The veteran has not been shown by competent evidence to 
suffer from a hearing loss, tinnitus, ear infections or a 
scar of the right hand which can be related to her period of 
service.


CONCLUSIONS OF LAW

1.  The veteran's claim for an increased evaluation for the 
service-connected left knee disability must be denied.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.655(a) & (b) 
(1998).

2.  The criteria for an evaluation in excess of 0 percent for 
the left radial head fracture residuals have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.31, Code 5209 (1998).

3.  The criteria for an evaluation in excess of 0 percent for 
the residuals of a laparotomy and appendectomy for a ruptured 
corpus luteal cyst have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.31, Codes 7803, 7804 (1998).

4.  A chronic right knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303(b) (1998).

5.  A chronic back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303(b) (1998).

6.  A chronic left ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303(b) (1998).

7.  Refractive error is not a disability for which service 
connection may be granted.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303(c) (1998).

8.  Mitral valve prolapse and a head injury clearly and 
unmistakably existed prior to service, and the presumption of 
soundness at entrance into service is rebutted.  38 U.S.C.A. 
§§ 1111, 1110, 1131, 5107(a) (West 1991).

9.  The veteran's preexisting mitral valve prolapse and head 
injury were not aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107(a) (West 1991); 38 C.F.R. § 3.306(a), (b), & 
(c) (1998).

10.  The veteran has not presented evidence of well grounded 
claims for service connection for hearing loss, tinnitus, ear 
infections and a scar on the right hand.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309, 3.303(b), 4.85 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).


I.  Entitlement to an evaluation in 
excess of 10 percent for the service-
connected left knee disability

Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, such as a claim for an increased 
evaluation, cannot be established or confirmed without a 
current VA examination or re-examination and a claimant, 
without good cause, fails to report for such an examination, 
or re-examination, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655 (a) & (b) (1998).

In the instant case, the veteran has requested that an 
increased disability evaluation be assigned to her left knee 
disability.  She has asserted that her knee is painful and 
occasionally locks up.  Therefore, she believes that an 
increased evaluation is justified.

The veteran had been examined by VA in September 1992.  
Because of the age of this examination, it was found that an 
additional examination would be helpful; thus, the case was 
remanded by the Board in April 1995.  A VA examination was 
conducted in October and November 1997.  This examination 
contained no information as to pain on motion or on repeated 
use of the knee, fatigability, weakened movement, or 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The RO attempted to obtain more information by scheduling a 
VA examination in July 1998; she failed to report.  Despite 
being advised of the importance of reporting, the veteran 
never provided any reason for her failure to cooperate.

After a careful review of the record, it is found that an 
evaluation in excess of 10 percent for the service-connected 
left knee disability has not been shown to be warranted.  
Initially, it is noted that an additional examination was 
absolutely necessary in this case in order to determine the 
nature and degree of severity of her service-connected 
disability.  Unfortunately, the veteran failed to report to 
the scheduled VA examination.  She also failed to provide a 
good cause for this failure.  Therefore, it is concluded that 
the RO has made every effort to obtain the needed 
information; their inability to obtain this information has 
been solely due to the veteran's refusal to cooperate with 
their efforts.  Under these circumstances, 38 C.F.R. 
§ 3.655(b) directs that the claim for an increased evaluation 
will be denied.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for her service-connected left knee 
disability.


II.  Evaluations in excess of 0 percent 
for the service-connected left radial 
head fracture residuals and the residuals 
of a laparotomy and appendectomy

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  It is noted that the veteran had 
been scheduled for an additional VA examination July 1998 and 
that she failed to report to that examination.  However, it 
is found that the examinations conducted in October and 
November 1997 provide an adequate basis upon which to 
evaluate these claims; as such, the failure to report does 
not compel denial pursuant to 38 C.F.R. § 3.655(a) & (b) 
(1998).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).



Left radial head fracture residuals

According to the applicable criteria, a 20 percent disability 
evaluation is warranted for a joint fracture with marked 
cubitus varus or cubitus valgus deformity or with an ununited 
fracture of the head of the radius.  38 C.F.R. Part 4, Code 
5209 (1998).

The veteran's service medical records indicated that she 
fractured the left radial head in service. A September 1992 
VA examination noted her complaints of occasional soreness 
and stiffness.  However, there were no objective findings 
made concerning the elbow.

During October and November 1997, the veteran was examined by 
VA.  She indicated that she had pain at the lateral aspect of 
the elbow during cold and damp weather.  The objective 
examination found mild tenderness on the lateral aspect of 
the elbow; otherwise, the examination was normal.  She 
displayed full extension to 0 degrees and flexion to 130 
degrees.  Supination and pronation were to 80 degrees.  There 
was no stiffness noted on full range of motion and strength 
was within normal limits.  An x-ray of the elbow was 
negative.  The diagnosis was chronic strain, left elbow.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 0 percent is not warranted 
for the residuals of the left radial head fracture.  While 
the veteran reports some tenderness of the lateral side of 
the elbow in cold and damp weather, there is no indication 
that marked cubitus varus or cubitus valgus deformity or an 
ununited fracture of the head of the radius is present.  In 
fact, the VA examination had noted that, except for some mild 
tenderness on the lateral aspect of the left elbow, the elbow 
examination was within normal limits.  No deformities of any 
kind were present and the x-ray was normal (thus ruling out 
the existence of an ununited fracture of the head of the 
radius).  Thus, it is found that an evaluation in excess of 0 
percent is not justified at this time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 0 percent for the residuals of a left radial head 
fracture.


Laparotomy and appendectomy residuals

According to the applicable criteria, a 10 percent evaluation 
is warranted for superficial scars which are poorly nourished 
with repeated ulceration or which are tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Codes 7803, 7804 
(1998).

The veteran's service medical records indicate that she 
underwent a laparotomy in December 1991 for findings 
consistent with appendicitis.  Her appendix was removed.  
During this procedure, it was also noted that she had a 
ruptured right corpus luteal cyst, although there was no 
indication that anything further was removed.

The veteran was examined by VA in September 1992.  She noted 
no residual symptoms of her inservice laparotomy and 
appendectomy and the examination was normal.

VA re-examined the veteran in October and November 1997.  
There was a seven inch, slightly atrophic, wide scar on the 
right side of her abdomen.  There was no swelling or 
tenderness present.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 0 percent for the residuals 
of the service-connected laparotomy and appendectomy is not 
warranted.  Initially, it is noted that the veteran has never 
reported any symptoms related to this surgery.  The scar that 
was noted during the October and November 1997 VA examination 
was not found to be poorly nourished with repeated 
ulceration, nor was it tender and painful on objective 
demonstration.  Therefore, it is found that the veteran has 
not presented evidence that would justify the assignment of 
an evaluation in excess of 0 percent for her service-
connected laparotomy and appendectomy residuals.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 0 percent for the service-connected laparotomy and 
appendectomy residuals.


III.  Service connection for a right knee 
disability, a back disorder, a left ankle 
disability, mitral valve prolapse, the 
residuals of a head injury and refractive 
error

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

According to 38 C.F.R. § 3.655(a) & (b) (1998), when 
entitlement to a benefit, such as an original claim for 
compensation, cannot be established or confirmed without a 
current VA examination or re-examination and a claimant, 
without good cause, fails to report for such an examination 
or re-examination, the claim shall rated based on the 
evidence of record.  In this regard, the veteran failed to 
report to a VA examination scheduled in July 1998.  This 
examination could have yielded information pertinent to her 
claims for service connection.  However, the above-noted 
regulation clearly states that since she failed to show good 
cause for her failure to report, the claims must be rated 
based upon the evidence currently of record.


A.  Right knee, low back and 
left ankle disorders

FACTS

Right knee

The veteran's service medical records indicated that she had 
complained of right knee pain on September 3, 1991.  The 
objective examination found no effusion, deformity or 
crepitus.  The varus and valgus stress tests were normal and 
the McMurray's sign was negative.  There was good range of 
motion with some increased pain on flexion.  She was also 
tender along the lateral aspect.  The assessment was strain, 
right knee.  On December 5, 1991, it was noted that she was 
having swelling following a right knee arthroscopy.  The May 
1992 separation examination, while containing no clinical 
findings concerning the right knee, diagnosed bilateral 
patellofemoral syndrome.

VA outpatient treatment records indicated that she was seen 
for complaints concerning her left knee on September 30, 
1992.  However, the right knee was also looked at.  There was 
negative free mobility and there was no tenderness or 
effusion.  

A March 21, 1995 VA outpatient treatment record noted that 
the veteran had fallen over a playpen, hitting her right 
knee.  She experienced pain and swelling.  The objective 
examination noted positive small effusion and tenderness over 
the medial side.  She was able to bend to only 45 degrees 
secondary to pain.  The Drawer sign was negative and there 
was pain with internal rotation.  The impression was knee 
strain.  June to September 1995 private treatment records 
referred to bilateral retropatellar pain with palpation.

VA examined the veteran during October and November 1997.  
She noted diffuse right knee pain with distance ambulation, 
prolonged sitting and standing.  The objective examination 
was normal.  An x-ray was negative.  The impression was right 
knee strain.


Back

The veteran's service medical records indicate that she was 
seen on August 31, 1989 for a resolving back strain, although 
she stated that she was still symptomatic (she referred to 
some pain that radiated into the left gluteal area).  
Straight leg raises were to 80 degrees on the left and to 90 
degrees on the right.  On September 27, 1989 she indicated 
that her back was much better.  On December 8, 1989 she 
reported that she was improved, although she still had some 
pain on certain movements.  The objective examination was 
normal.  The assessment was mechanical low back pain.  On 
June 6, 1990, she awoke with back pain; she could recall no 
trauma.  There was no loss of sensation or motor function in 
the lower extremities.  She indicated that she had had 
similar symptoms that had resolved with Flexeril and rest.  
Forward flexion was to 30 degrees; extension was to 10 
degrees and there were minimal palpable paraspinal muscle 
spasms from L1 to S1.  Straight leg raises were normal and 
the neurological examination was negative.  The assessment 
was low back strain.  There were no further complaints made 
during service and the May 1992 separation examination found 
no back disorder.

The veteran was examined by VA in September 1992.  She gave a 
history of a back strain, but her spine appeared normal.  
There was no point tenderness and no spasms.  Forward flexion 
was to 90 degrees, extension was to 20 degrees and lateral 
flexion and rotation were to 25 degrees bilaterally.  

VA re-examined the veteran in October and November 1997.  She 
reported a history of back strain in 1991.  The pain now 
recurred as a dull pain around the lumbosacral area without 
radiation into the extremities.  The objective examination 
found mild increased lordosis but no bony deformity and there 
were no muscle spasms.  There was no tenderness reported.  
She displayed painless active range of motion, with forward 
flexion to 95 degrees, extension to 30 degrees, right bending 
to 35 degrees, left bending to 40 degrees and rotation to 30 
degrees bilaterally.  Straight leg raises were negative 
bilaterally.  An x-ray was negative.  The impression was 
chronic back strain.


Left ankle

The veteran's service medical records note that she was seen 
on August 23, 1989, at which time she stated that she had 
sprained her ankle one year before.  She indicated that 
marching had caused it to become sore.  The objective 
examination found that the ligaments were stable and that 
there was slight edema.  She walked with an antalgic gait.  
An x-ray was negative.  The assessment was sprain.  On 
February 24, 1991, she reported to sick call after having 
fallen backwards into a ditch.  Her left ankle was tender to 
the medial aspect.  She displayed full range of motion, with 
pain on eversion and inversion.  The joint was stable and the 
neuro-vascular and sensory examinations were intact.  An x-
ray revealed no fracture.  The assessment was left ankle 
sprain.  The following day, no discoloration or edema was 
present, although she was tender along the medial aspect.  
Range of motion was good but somewhat limited secondary to 
pain.  The assessment was sprain.  No further complaints were 
noted in service and the May 1992 separation examination was 
normal.

The veteran was examined by VA in September 1992.  She gave a 
history of a left ankle injury.  She reported occasional pain 
and soreness with running.  The objective examination of the 
ankle was within normal limits.  She was re-examined by VA 
between October and November 1997.  While this examination 
referred to the right ankle, no mention was made of any 
problems with the left ankle.



ANALYSIS

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

In the instant case, the evidence shows that the veteran had 
complaints concerning her right knee, low back and left ankle 
in service.  However, the question arises as to whether these 
complaints constituted the development of "chronic" 
conditions in service.  The evidence notes that she 
complained of knee pain in September and December 1991; 
however, no other complaints were noted.  While the 
separation examination contained a diagnosis of "bilateral" 
patellofemoral syndrome, only the left knee was examined; the 
right knee was clinically normal.  As to the back and left 
ankle, the veteran did report pain in her back in 1989 and 
1990, and she did report spraining her ankle in 1989 and 
1991.  However, the remainder of the service medical records 
and the May 1992 separation examination were negative for any 
findings pertaining to the low back and left ankle.  
Moreover, the VA examination conducted in September 1992 
found that the low back and the left ankle were within normal 
limits.  While this examination did not refer to the right 
knee, a VA outpatient treatment report from September 1992 
found no knee disorder.  Clearly, this evidence argues 
against a finding that the injuries noted in service resulted 
in the development of chronic conditions; rather, this 
evidence suggests that the veteran suffered from acute 
injuries to the right knee, low back and left ankle that 
resolved without residual disability by her discharge.  
Finally, it is noted that the veteran is not competent, as a 
layperson, to render an opinion as to whether she developed 
chronic conditions as a result of the injuries noted in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Chronic knee, back and ankle disabilities are not the type of 
conditions, such as flat feet, that can be observed by a 
layperson.

Despite the fact that the veteran has not established 
chronicity, her claim could still be granted "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  See Savage, 
supra.  The evidence in this case shows that there were 
complaints concerning the right knee, low back and left ankle 
in service.  Clearly, the conditions were observed in 
service.  She has also reported that she has experienced 
occasional pain in these areas, supporting a finding of 
continuity of symptomatology.  However, she has not presented 
any competent evidence relating any present conditions to 
that symptomatology.  Obviously, medical expertise would be 
needed to relate any present disorders to her claimed post-
service symptoms.  However, no such expert opinion has been 
proffered in this case. 

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claims for service 
connection for disabilities of the right knee, low back and 
left ankle.


B.  Mitral valve prolapse and 
the residuals of a head injury

A veteran who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear an unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1998).  The specific finding requiring 
that an increase in disability during peacetime service is 
due to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions and hardships 
of service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(c) (1998).


FACTS

Mitral valve prolapse

The veteran's service medical records noted that a heart 
murmur was discovered during her August 1989 entrance 
examination.  She indicated that this had originally been 
found when she was a child.  There had been no follow-up and 
she had been asymptomatic.  The examination noted the 
presence of a +3/6 heart murmur, which increased on standing 
and squatting.  The impression was systolic murmur, rule out 
mitral valve prolapse.  An echocardiogram performed on 
September 1, 1989 revealed the presence of mitral valve 
prolapse, without regurgitation.  The May 1992 separation 
examination noted a II/VI systolic ejection murmur, which was 
blowing in nature and was located along the upper and lower 
left sternal border.  

The veteran was examined by VA in September 1992.  It was 
commented that a heart murmur had been found at the time of 
the veteran's entrance onto active duty.  The objective 
examination noted that she had no symptoms and was on no 
medications.

VA re-examined the veteran in October to November 1997.  Her 
heart displayed a regular rate and rhythm and was without 
extra heart sounds.


Residuals of a head injury

The veteran's service medical records noted that she had 
begun to complain of migraines in April 1990.  She indicated 
that these headaches had been present for about two years.  
On June 21, 1991, she underwent an evaluation for her 
headaches.  She reported that they had begun about 8 years 
before, after being struck above the right eye with a 
baseball bat.  She indicated that she would have headaches 
about three times a week, but stated that she always had a 
general underlying dull pain present.  She said that her 
headaches would encompass the whole head and would radiate 
towards the back of the neck.  They would usually last three 
to four hours, although medication and sleep would reduce 
them to 45 minutes.  When the headaches were severe, they 
would be accompanied by nausea, light and sound sensitivity 
and pressure at the back of the head.  Fiorinal provided good 
relief.  She denied motor weakness, sensory changes, 
coordination problems or visual disturbances.  The objective 
examination noted that the fundi was benign.  The motor and 
coordination examinations were intact.  The sensory 
examination was also intact.  The impression was mixed 
headaches/tension with occasional vascular-type headaches.  
During her separation examination, she admitted to a head 
injury prior to service, which had not resulted in loss of 
consciousness.  She reported no sequelae.

The veteran was examined by VA in September 1992.  Her 
preservice head injury was noted.  She described migraines 
which usually started in the front of the head, and which 
were occasionally accompanied by nausea and vomiting.  There 
were no visual disturbances.  She indicated that she was 
unaware of any triggers for the headaches.  Post traumatic 
vascular headaches of the migraine type, improved, were 
diagnosed.

VA re-examined the veteran in October to November 1997.  She 
indicated that she had had a head injury 13 years before, and 
that she now suffers from migraines.  She indicated that her 
headaches began at the age of 18.  They were generally sharp 
and unilateral, but tended to change sides.  They could be 
throbbing in nature and accompanied by scintillating 
scotomata and nausea.  She reported having three headaches 
per month; they lasted several hours.  The neurological 
examination was completely within normal limits.  The 
diagnosis was mixed migraine cluster headaches.


ANALYSIS

As previously noted, service connection may be granted for 
disabilities which preexist service when they can be shown to 
have been aggravated by such service.  The record clearly 
establishes that the veteran's mitral valve prolapse and head 
injury preexisted service, as they were noted in the service 
records.  However, the evidence does not show that her 
service aggravated either condition.  In regard to the mitral 
valve prolapse, the evidence indicated that she had suffered 
from no symptoms in service; the post-service evidence still 
indicates that she experiences no symptoms and receives no 
treatment.  Therefore, it cannot be argued that her condition 
worsened during service.  In regard to the headaches, there 
is no objective indication that they worsened in service.  
There is no suggestion that her headaches in service were 
worse than those suffered prior to her entrance onto active 
duty.  Significantly, the post-service records tend to 
suggest that her headaches have improved.  Therefore, there 
is no objective evidence that would support a finding that 
her mitral valve prolapse and head injury residuals (that is, 
headaches) worsened during service.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for mitral valve prolapse and the residuals of a 
head injury.


C.  Refractive error

According to the applicable criteria, refractive error of the 
eye is not a disease or injury within the meaning of the 
applicable legislation.  38 C.F.R. § 3.303(c) (1998).

The veteran's service medical records indicated that her 
corrected visual acuity at the time of her entrance onto 
active duty was 20/20 bilaterally.  On March 15, 1991, she 
noted that she had been cleaning an aircraft with solution 
wearing only sunglasses, not goggles.  She splashed some of 
the solution into her eyes.  She had immediately removed her 
contact lenses.  The objective examination noted that her 
eyes were injected but there were no abrasions.  Her eyes 
were irrigated.  The assessment was chemical conjunctivitis.  
The following day, she commented that her eyes felt fine.  On 
March 25, 1992, her refractive error was noted; otherwise she 
displayed good ocular health.  The May 1992 separation 
examination found that her corrected visual acuity was 20/20 
bilaterally.  There was no other eye pathology found.  

VA examined the veteran in September 1992.  Her corrected 
visual acuity was 20/20 bilaterally.  The examination of the 
eyes was within normal limits.  The diagnosis was ocular 
health within normal limits.

The veteran was examined by VA between October and November 
1997.  The eyes' extraocular muscles were intact.  Her pupils 
were equal and reactive to light.  

After a careful review of the evidence of record, it is found 
that service connection for refractive error is not 
warranted.  As previously noted, the applicable regulations 
do not provide for service connection for refractive error, 
which is not a disease or injury.  While certain congenital 
familial conditions may be service connected if aggravated by 
service, defects, such as refractive error, may not be.  See 
VAOGCPREC 82-90 (July 18, 1990).  Finally, it is noted that 
the veteran did suffer from chemical conjunctivitis in 
service (March 1991).  However, there is no evidence to 
suggest that this resulted in the development of a chronic 
condition.  See 38 C.F.R. § 3.303(b) (1998).  No further 
mention was made of this injury in the service medical 
records and her ocular health was noted to be within normal 
limits in March and May 1992.  Moreover, VA examinations 
performed in September 1992 and October to November 1997 
found no eye disorder other than refractive error.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for refractive error.


III.  Service connection for a hearing 
loss, tinnitus, ear infections and a 
right hand scar

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).


FACTS

Hearing loss

An audiological evaluation was conducted at the time of the 
veteran's entrance onto active duty.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
5
0
-5
0
5

There were no complaints of any difficulties with her hearing 
during service.  At the time of her separation examination in 
May 1992, she was afforded another audiological evaluation.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
-5
-5
LEFT
0
10
0
-5
5

The veteran was examined by VA in September 1992.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
5
10
LEFT
15
10
0
5
5

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.

The veteran was re-examined by VA in October and November 
1997.  No audiological evaluation was performed; however, she 
indicated that she was not aware of any hearing impairment.  
The examination of the ears was negative.


Tinnitus

A review of the service medical records contains no mention 
of any complaints of or treatment for tinnitus.  The August 
1989 entrance examination and the May 1992 separation 
examination make no mention of this disorder.

VA examined the veteran in September 1992.  She indicated 
that she had intermittent tinnitus, which was sometimes 
unilateral and sometimes bilateral in nature.  She stated 
that it occurred several times a day, and had only a mild 
effect on her activities.

The veteran was re-examined by VA in October to November 
1997.  She indicated that she had tinnitus that had begun in 
service, and which occurred three to four times daily.  Each 
occurrence was about a minute in length.  The diagnosis was 
tinnitus, presumably dating back to service.


Ear infections

A review of the service medical records indicated that the 
veteran was treated for left otitis media in March and 
September 1990 and in March and April 1992.  The separation 
examination performed in May 1992 noted that her ears were 
normal; no mention was made of any ear infections or their 
residuals.

The veteran was examined by VA in September 1992.  The 
examination of her ears was within normal limits.  An 
examination by VA conducted in October to November 1997 also 
showed that her ears were normal.


Right hand scar

The service medical records revealed that the veteran was 
seen on November 23, 1990 after punching a file cabinet with 
her right hand.  An x-ray was negative for any fractures.  
There was swelling over the second, third, and fourth DIP 
joints.  There was no malrotation of the joints and her hand 
was neuro-vascularly intact.  The assessment was contusion of 
the right hand.  By November 29, 1990, she displayed full 
passive motion of the finger joints, although there was still 
some stiffness with active range of motion.  The impression 
was right hand contusion, resolving.

During the September 1992 VA examination, the veteran offered 
no complaints concerning her right hand.  As a consequence, 
this hand was not examined.  She was re-examined by VA 
between October and November 1997.  There was a 1.5 inch 
linear scar over the right wrist.  There was no swelling or 
tenderness.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

In regard to the claim for service connection for a hearing 
loss disability, it is initially noted that there is no 
evidence of any hearing loss in service.  Thus, the existence 
of disease or injury in service has not been established.  
Moreover, there is no objective evidence of the current 
existence of a hearing loss disability (she displayed normal 
hearing during the September 1992 VA examination and denied 
any hearing loss during the October to November 1997 VA 
examination).  Since there is no evidence of either a disease 
or injury in service or of a current disability, the question 
of a relationship between the two has been rendered moot.

The veteran has claimed entitlement to service connection for 
tinnitus.  A review of the service medical records does not 
establish the presence of this disorder; thus there is no 
evidence of the existence of a disease or injury in service.  
The VA examinations performed after service have diagnosed 
tinnitus, thus establishing the existence of a current 
disability.  However, there is no objective evidence of a 
link between this disorder and the veteran's period of 
service.  While the 1997 VA examination noted that her 
tinnitus "presumably" dated back to service, this comment 
is clearly too speculative in nature and was based solely 
upon history as provided by the veteran.  Such an opinion 
provides an insufficient basis upon which to award service 
connection.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (an 
opinion based on an inaccurate factual background has no 
probative value).

In regard to the claim for service connection for ear 
infections, it is noted that the veteran did suffer from left 
otitis media in service.  Therefore, the evidence establishes 
the existence of a disease in service.  However, there is no 
indication of the presence of any current disability.  VA 
examinations performed in 1992 and 1997 showed that her ears 
were normal, without any signs of infection.  Since there is 
no evidence of a current disability, the question of a link 
between any disability and a disease noted in service has 
been rendered moot.

Finally, the veteran has requested service connection for a 
scar of the right hand.  The service medical records 
indicated that she was treated for an injury to the right 
hand, incurred when she punched a file cabinet.  Clearly, the 
evidence shows the existence of an injury in service.  The 
1997 VA examination also noted that she had a scar over the 
right wrist.  Therefore, a current disability also exists.  
However, there is no evidence of record linking this scar to 
the right hand injury noted in service.  Such an opinion 
would be particularly important in this case, since the 
service medical records made no mention of any laceration to 
the right wrist at the time of the right hand injury.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

An evaluation in excess of 10 percent for the service-
connected left knee disorder is denied.

An evaluation in excess of 0 percent for the left radial head 
fracture residuals is denied.

An evaluation in excess of 0 percent for the laparotomy and 
appendectomy residuals is denied.

Service connection for a right knee disorder is denied.

Service connection for low back strain is denied.

Service connection for the residuals of a left ankle sprain 
is denied.

Service connection for mitral valve prolapse is denied.

Service connection for the residuals of a head injury is 
denied.

Service connection for refractive error is denied.

Service connection for a hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for ear infections is denied.

Service connection for a right hand scar is denied.


REMAND

The veteran has contended that her service-connected 
sinusitis is more disabling than the current disability 
evaluation would suggest.  She indicated that she suffers 
from four to five sinus infections per year, which require 
treatment with antibiotics.  Therefore, she believes that a 
compensable evaluation should be awarded.  She had also 
asserted that service connection should be awarded for pelvic 
problems that first manifested during service.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran was provided an ear, nose and throat examination 
in October to November 1997.  However, this examination does 
not provide an adequate picture of her disability.  For 
example, while it noted that she suffers from four to five 
sinus infections per year which require antibiotic treatment, 
it did not indicate whether these infections are accompanied 
by headaches, pain, purulent discharge or crusting.  Thus, it 
is found than another VA examination would be useful in 
determining entitlement to the benefit requested.

The veteran has also claimed service connection for pelvic 
problems.  A review of the October to November 1997 VA 
examination indicated that a PAP smear had been obtained.  
However, the report was not available at the time the 
examination report was dictated.  It is found that the report 
of this test should be obtained and associated with the 
claims folder.  According to Bell v. Derwinski, 2 Vet. App. 
611 (1992), when documents proffered by the appellant are in 
the control of the Secretary (e.g., documents generated by 
VA) and could reasonably be expected to be part of the record 
before the Secretary and the Board, such documents are before 
the Secretary and the Board and should be included in the 
record.  If such material could be determinative of the claim 
and was not considered, the case should be remanded.  In 
other words, material that is constructively before the 
Secretary and the Board, should actually be part of the 
record before the Board.

Under the circumstances of this case, it is found that 
additional assistance would be helpful and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete ear, nose and throat examination 
by a qualified physician in order to 
ascertain the current nature and degree 
of severity of the service-connected 
sinusitis.  The examiner should indicate 
whether her sinusitis is moderate, with 
discharge or crusting or scabbing with 
infrequent headaches or whether there are 
one to two incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment or three to six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, purulent discharge or crusting.  
All indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiner to review prior to the 
examination so that the veteran's entire 
medical history can be taken into 
consideration, and the examiner is asked 
to indicate in the examination report 
that the entire file has been reviewed.

2.  The RO should locate the report of 
the PAP smear obtained as part of the 
October to November 1997 VA examination 
and associate it with the claims folder.  
Once this report has been obtained, the 
RO should request that the examiner who 
examined the veteran in 1997 review the 
findings of the examination in 
conjunction with the PAP smear results 
and render an opinion as to whether the 
veteran currently suffers from any 
gynecological disorder and whether it is 
etiologically related to the symptoms and 
problems noted in service.  If the 
examiner is no longer available, the RO 
should afford the veteran another 
gynecological examination; that examiner 
should render the opinions noted above.

If another VA examination is necessary, 
the examiner must be provided with the 
claims folder prior to the examination so 
that the veteran's entire medical history 
can be taken into consideration.  The 
examiner is asked to indicate in the 
examination report that the claims folder 
has been reviewed.

3.  Once the above development has been 
completed, the RO should readjudicate the 
claims for an increased evaluation for 
sinusitis and service connection for 
pelvic problems.  The RO should rely upon 
the respiratory regulations that are most 
favorable to the veteran in evaluating 
her claim for an increase.  See Karnas v. 
Derwinski, 1 Vet. App. 301 (1991).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claims remain denied, in 
whole or in part, she and her representative should be 
provided with an appropriate supplemental statement of the 
case, and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while her case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





 

